        Case 4:19-cv-00083-PJH Document 99 Filed 02/17/21 Page 1 of 4



 1   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 2   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   One Embarcadero Center, Suite 900
     San Francisco, CA 94111
 5   Telephone: (415) 442.4810
     Facsimile: (415) 442.4870
 6
     KRISTIN S. HIGGINS (Pro Hac Vice)
 7   kristin.higgins@ogletree.com
     OGLETREE, DEAKINS, NASH,
 8   SMOAK & STEWART, P.C.
     Preston Commons West
 9   8117 Preston Road, Suite 500
     Dallas, TX 75225
10   Telephone: (214) 987-3800
     Facsimile: (214) 987-3927
11
     Attorneys for Defendant
12   SOUTHWEST AIRLINES CO.
13
                                UNITED STATES DISTRICT COURT
14

15                             NORTHERN DISTRICT OF CALIFORNIA

16
     JAYSON HUNTSMAN, on behalf of himself      Case No. 4:19-cv-00083-PJH
17   and all others similarly situated,
                                                DEFENDANT SOUTHWEST AIRLINES
18               Plaintiffs,                    CO.’S REVISED ADMINISTRATIVE
                                                MOTION TO FILE UNDER SEAL
19         v.                                   PURSUANT TO THIS COURT’S
                                                FEBRUARY 2, 2021 ORDER
20   SOUTHWEST AIRLINES CO.,

21               Defendant.

22

23

24

25

26
27

28

                                                                  Case No. 4:19-cv-00083-PJH
                SOUTHWEST’S REVISED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 4:19-cv-00083-PJH Document 99 Filed 02/17/21 Page 2 of 4



 1          Pursuant to Local Rules 7-11 and 79-5 of the Northern District of California and this
 2   Court’s February 2, 2021 Order Granting Motion for Class Certification and Denying Motion to
 3   File Under Seal (“Class Certification Order”) (ECF 95), Defendant Southwest Airlines Co.
 4   (“Southwest”) submits this revised administrative motion to file under seal portions of its
 5   Opposition to Plaintiff’s Motion for Class Certification and supporting papers.
 6          The Class Certification Order denied without prejudice Southwest’s original administrative
 7   motion to seal various documents that Plaintiff had designated “Confidential” under the protective
 8   order governing discovery in this case. ECF 95 at 26-27. In denying the motion, the Court
 9   explained that Southwest’s authorities related to an employee’s privacy interests related to certain
10   records do not support sealing many of the documents, and noted that Plaintiff failed to file a
11   declaration to support the request to seal his documents. Id. at 28-29. The Court noted that “[a]
12   review of each document to be sealed confirms that, aside from the personal financial information,
13   the material does not meet the compelling reasons standard or is not narrowly tailored.” Id. at 28.
14   The Court further explained that “Exhibit B to the Berry Declaration meets the compelling reason
15   standard with respect to plaintiff’s tax information but does not with regard to his dates of service.”
16   Id. at 28-29. Although the Court denied the original motion to seal, it did so without prejudice for
17   re-filing the motion within 14 days. Id. at 29
18          After the Court issued its order, the Parties met and conferred on February 9, 2021, to
19   discuss a plan for re-filing the administrative motion and supporting papers. Declaration of Brian
20   D. Berry, filed concurrently herewith (“Berry Revised Sealing Decl.”) ¶ 3. The Parties agreed that
21   Plaintiff would provide a set of lesser redacted materials and propose a joint filing that addressed
22   the Court’s comments on whether certain materials met the “compelling reasons” standard. Id.
23   On February 16, 2021, Plaintiff’s counsel sent Southwest’s counsel a set of lesser redacted
24   materials for filing conditionally under seal along with a draft joint motion to seal. Id. ¶ 5.
25          Now, along with the instant administrative motion, Southwest is lodging conditionally
26   under seal the lesser redacted Exhibits and Opposition brief that Plaintiff’s counsel provided on
27   February 16, 2021. See L.R. 79-5(e); Berry Revised Sealing Decl. ¶ 8. The Court has already
28   concluded that Plaintiff’s tax information satisfies the “compelling interest” standard based on

                                                1                    Case No. 4:19-cv-00083-PJH
                   SOUTHWEST’S REVISED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 4:19-cv-00083-PJH Document 99 Filed 02/17/21 Page 3 of 4



 1   Southwest’s original administrative motion to seal. See ECF 95 at 28-29. For any other
 2   document, it is Plaintiff’s responsibility to supply a declaration that justifies sealing. L.R. 79-
 3   5(e)(1), 79-5(d)(1)(A).
 4           Importantly, Southwest declined to join Plaintiff’s proposed joint motion to seal because it
 5   contained several meritless arguments – which presumably Plaintiff will now make in a separate
 6   declaration or brief:
 7           First, Plaintiff asserted that the dates of his military service, as reflected in his military
 8   records, should be sealed because they are financial records and because they are only tangentially
 9   related to the merits of the case. Berry Revised Sealing Decl. ¶ 6. But Plaintiff’s argument is
10   inconsistent with the Court’s Class Certification Order, which noted the lack of compelling reasons
11   to seal his “dates of service.” Id. at 28-29. Also, Plaintiff cannot plausibly contend that his
12   military service dates are financial records in any ordinary sense of the term because these records
13   do not disclose any amount of money that the military paid him. Nor are the dates of his military
14   service tangential to the merits of the case. As this Court recognized, one of the essential elements
15   of a claim under section 4316(b) of USERRA is that the employer was absent for work “by reason
16   of service in the uniformed services.” ECF 95 at 18; 38 U.S.C. 4316(b). Perhaps no evidence is
17   more important to the proof of this element than the military’s own records showing the dates of
18   his service. Finally, it is telling that even Plaintiff does not seek to seal scores of military service
19   dates that he recited in a non-Confidential exhibit that reflects dates on his PCARS military service
20   records. See ECF 84-11 (Berry Decl., Ex. C); Berry Revised Sealing Decl. ¶ 9.
21           Second, Plaintiff asserted that his purported fear of intimidation or retaliation justifies
22   sealing the dates of service in his military records simply because Southwest sought his military
23   service records in response to this lawsuit. Berry Revised Sealing Decl. ¶ 6. This is a red herring.
24   Southwest’s legitimate interest in these records is clear given the elements of a claim under section
25   4316(b) of USERRA, as explained above. Also, because Plaintiff’s dates of service played a
26   central role in Southwest’s Opposition to Class Certification, ECF 95 at 21-25, Plaintiff cannot
27   genuinely assert that Southwest has used his military service records in this litigation for any
28   scandalous or improper purpose. Finally, Plaintiff’s embarrassment about the disparity between his

                                                2                    Case No. 4:19-cv-00083-PJH
                   SOUTHWEST’S REVISED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 4:19-cv-00083-PJH Document 99 Filed 02/17/21 Page 4 of 4



 1   military service dates and the dates he told Southwest he was serving in the military is not a
 2   compelling reason to seal his military service dates. See Kamakana v. City & Cty. of Honolulu,
 3   447 F.3d 1172, 1179 (9th Cir. 2006) (“[t]he mere fact that the production of records may lead to a
 4   litigant’s embarrassment, incrimination, or exposure to further litigation will not, without more,
 5   compel the court to seal its records.”)
 6          At bottom, Southwest does not oppose the sealing of these records if Plaintiff can provide a
 7   declaration that states an overriding privacy interest that satisfies the applicable “compelling
 8   reason” standard. See ECF 95 at 27 (citing A.B. v. Pac. Fertility Ctr., 441 F. Supp. 3d 902, 906
 9   (N.D. Cal. 2020); Yan Mei Zheng v. Toyota Motor Corp., 2019 WL 6841324, at *1 (N.D. Cal. Dec.
10   16, 2019) (collecting cases); S v. Quincy Bioscience, LLC, 2017 WL 6405612, at *2 (N.D. Cal.
11   Dec. 15, 2017).) But Southwest does not agree that Plaintiff can satisfy his burden by discounting
12   the importance of his military service records, by mischaracterizing records of his military service
13   dates as financial records, or by filing a self-serving declaration suggesting that Southwest has
14   some pernicious interest in his military service records that is unrelated to this litigation.
15          Southwest also requests leave to file the unredacted versions of Exhibit C to the Berry
16   Declaration (ECF 84-11) and the text of the Freed Declaration (ECF 84-5). These documents were
17   subject to Southwest’s original motion to seal, but Plaintiff has represented subsequently that these
18   documents do not need to be placed under seal. See Berry Revised Sealing Decl. ¶ 9. Although
19   Plaintiff is not seeking to seal the text of the Freed Declaration, he is requesting an order sealing
20   Exhibits 1 and 2 to the Freed Declaration. See Berry Revised Sealing Decl. ¶¶ 8(d), (e).
21

22   DATED: February 17, 2020                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                        STEWART, P.C.
23

24

25                                                      By: /s/ Brian D. Berry
                                                            DOUGLAS J. FARMER
26                                                          BRIAN D. BERRY
                                                            KRISTIN S. HIGGINS
27                                                          Attorneys for Defendant
                                                            SOUTHWEST AIRLINES CO.
28
                                                                                                      46075427.1
                                                         3           Case No. 4:19-cv-00083-PJH
                   SOUTHWEST’S REVISED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
